Title: From George Washington to David Humphreys, 12 June 1796
From: Washington, George
To: Humphreys, David


        (Private)
       
        
          My dear Humphreys
          Philadelphia 12th June 1796.
        
        I could not suffer Capt: OBrian to return without carrying along with him, a testimony of my continued friendship and regard for you, in a few lines. In the diction of which, I must be concise: for a long and interesting Session of Congress, which only closed on the first instt, and many laws which require immediate attention & execution; added to a preparation for a journey to Mount Vernon (tomorrow) for a little relaxation from the unpleasant Scenes which have been, and are continually presenting themselves to my view—will not, however well disposed I might otherwise be, permit me to be profuse in my declaration.
        From the Office of State, you will receive every thing that relates to public concerns; and the Gazettes (which I presume will accompany the dispatches) will give you a pretty good idea of the state of Politics, and Parties in this country; and will shew you, at the sametime (if Bache’s Aurora is among them) in what manner I am attacked for persevering, steadily, in measures which, to me, appear necessary to preserve us (during the conflicts of the Belligerent powers) in a state of tranquillity. But these attacks, unjust, and as unpleasant as they are, will occasion no change in my conduct; nor will they produce any other effect in my mind than to increase the solicitude which, long since, has taken fast hold of my breast, to enjoy, in the shades of retirement, the consolation of believing that I have rendered my country every service to which my abilities were competent—not from pecuniary or ambitious motives, nor from a desire to provide for any one farther than their intrinsic merit entitled them to; and surely not with a view to bring any of my own relations into Office.
        
        Malignity, therefore, may dart its shafts, but no earthly power can deprive me of the consolation of knowing that I have not, in the whole course of my Administration (however numerous they may have been) committed an intentional error.
        Whenever you shall think with the Poet, or Philosopher “that the Post of honor is a private Station” and may be disposed to enjoy yourself in my shades—I do not mean the shades below—where, if you put it off long—I may be reclining, I can only repeat that you will meet with the same cordial reception at Mount Vernon, that you have always found at that place; and that I am, and always shall be, Your sincere friend, & Affectionate Servt
        
          Go: Washington
        
        
          P.S. Mrs Washington who keeps her health as well as usual presents her best wishes to you. Betsey Custis is married to Mr Law (who was, I believe, in this Country when you were here last) an English Gentleman but last from the East Indies, of considerable fortune, and lives in the Federal City. Patcy you know was married ’ere you left us, to Mr Peter’s—Nelly has spent the last Winter with her mother—Washington grows fast—& We have just heard that all Doctr Stuarts family are well.
        
      